OPINION OF THE COURT
Per Curiam.
*106Warren I. Susman has submitted an affidavit dated February 11, 2005, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). Mr. Susman was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on March 16, 1966, under the name Warren Ira Susman.
Mr. Susman has been informed by the Grievance Committee that evidence of his professional misconduct has been adduced by its ongoing investigation and that charges would be prosecuted in a disciplinary proceeding to be recommended to the Court.
He admits that from approximately December 2001 through June 2002, he acted as the seller’s attorney in nine separate real estate transactions. In that capacity, he was entrusted with down payments ranging from $5,910 to $90,000 which he deposited into his escrow account. During that interval, Mr. Susman also had on deposit unearned legal fees which he drew upon as earned. From approximately February 2002 through June 2002, Mr. Susman withdrew an amount in excess of the fees due him and failed to properly preserve the minimum balance in his escrow account which he was required to preserve on behalf of those nine pending matters. No client suffered financial loss or filed a complaint against him.
Mr. Susman acknowledges his inability to successfully defend himself on the merits against any disciplinary charges initiated against him by the Grievance Committee based upon the facts and circumstances of his professional misconduct.
Mr. Susman avers that his resignation is freely and voluntarily tendered and that he is not being subjected to coercion or duress by anyone. He has discussed his decision to resign with counsel and others whose advice and counsel he respects and is fully aware of the implications of its submission, including being barred by Judiciary Law § 90 (6-a) from seeking reinstatement for at least seven years. His resignation is submitted subject to any application which could be made for an order directing that he make restitution and that he reimburse the Lawyers’ Fund for Client Protection, pursuant to Judiciary Law § 90 (6-a). Mr. Susman acknowledges the continuing jurisdiction of the Court to make such an order, which could be entered as a civil judgment against him, and he specifically waives the opportunity afforded by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee recommends acceptance of the proffered resignation.
*107Inasmuch as the proffered resignation complies with all pertinent Court rules, it is accepted and, effective immediately, Warren I. Susman, admitted as Warren Ira Susman, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Prudenti, P.J., Florio, H. Miller, Schmidt and Santucci, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, Warren I. Susman, admitted as Warren Ira Susman, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that Warren I. Susman, admitted as Warren Ira Susman, shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Warren I. Susman, admitted as Warren Ira Susman, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the resignor, Warren I. Susman, admitted as Warren Ira Susman, has been issued a secure pass by the Office of Court Administration, it shall be returned forthwith to the issuing agency and the resignor shall certify to the same in his affidavit of compliance pursuant to 22 NYCRR 691.10 (f).